United States Court of Appeals
                     For the First Circuit


No. 05-1698

                         UNITED STATES,

                            Appellee,

                               v.

                       OLADIMEJI O. ALLI,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on April 7, 2006 is amended
as follows:

     On page 9, replace "increased Alli's offense level by two
points after determining that his offense" with "imposed a two-
level upward adjustment to Alli's offense level after determining
that his crime"